Per Curiam:

Appellant was charged with armed robbery and sentenced by the Family Court as a “youthful offender” under § 24-19-50(c), S. C. Code Ann. (1976), as amended, after a guilty plea to accessory before and after the fact. At the time of the offense appellant was sixteen (16) years of age, but turned seventeen (17) years of age prior to the final dispo*130sition of the charge. On this appeal appellant contends that the disposition of his case should have been handled under § 14-21-620, dealing with “children.”
Section 14-21-510(A) (3), gives the Family Court exclusive original jurisdiction of a person over seventeen (17) years of age who is alleged to have violated the law prior to becoming that age. And where, as here, jurisdiction has not been relinquished in favor of another court under applicable statute, that section states that “. . . such person shall be dealt with under the provisions of this chapter relating to children.” It is clear, therefore, that the charge against appellant should have been dealt with under § 14-21-620.
Accordingly, this case is remanded to the Family Court for disposition consistent with this opinion.